Citation Nr: 0948583	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for recurring adenopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1978 to 
February 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In pertinent part of the June 2005 
decision, the RO continued the noncompensable rating for the 
recurring adenopathy. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
In the June 2005 rating decision and the December 2006 
Statement of the Case (SOC) the RO notified the Veteran of 
the criteria for rating his service-connected adenopathy, 
found at 38 C.F.R. § 4.117, Diagnostic Code 7709 (for rating 
Hodgkin's Disease).  

The Board finds that the Veteran was only notified of 
criteria that are no longer in effect.  The specific criteria 
he was sent was old criteria in effect for rating hemic and 
lymphatic disorders.  It has not been in effect for years.  
The current rating criteria for evaluating hemic and 
lymphatic disorders have been in effect since the Veteran 
filed his claim for a compensable rating in September 2004.  
Therefore, only the new rating criteria are applicable in 
this case.  The Veteran was never provided notice of the 
current criteria.  As such, a remand is in order so that the 
Veteran may be informed of all applicable rating criteria for 
rating his recurring adenopathy.  

In addition, the Board finds that the Veteran should be 
scheduled for a new VA examination to determine the current 
severity of his recurring adenopathy.  The Veteran is hereby 
advised that failure to report to scheduled examinations may 
result in denial of a claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the Veteran and death of an 
immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The RO should notify the Veteran of 
all applicable criteria for rating his 
recurring adenopathy, to include the 
current version of applicable criteria 
found at 38 C.F.R. § 4.117, and take any 
necessary steps to ensure compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

3.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his recurring adenopathy.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine the current 
severity of disability due to the 
Veteran's recurring adenopathy.  The 
examiner is specifically requested to 
fully describe the functional effects of 
his disability.  The examiner's findings 
must be stated in terms conforming to the 
applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

